Citation Nr: 0844841	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1944.  He died in December 2004, and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in December 2004 as the result of an 
acute myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
irritable bowel syndrome, and bilateral hearing loss.

3.  PTSD played a material and causal role in the veteran's 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The death certificate indicates that the immediate cause of 
the veteran's death in December 2004 was an acute myocardial 
infarction (MI).  The certificate lists no other condition as 
either a cause of the immediate cause of death, acute MI, or 
as a significant condition contributing to death but 
unrelated to the acute MI.  There was no autopsy, and the 
veteran died at a private hospital.  At the time of the 
veteran's death, he was service-connected for PTSD, irritable 
bowel syndrome, and bilateral hearing loss.

The appellant does not contend, and the record does not show, 
that the veteran's acute cardiac arrhythmia or coronary 
arteriosclerotic vascular disease was incurred in service.  
The veteran's service treatment records do not refer to acute 
cardiac arrhythmia or coronary arteriosclerotic vascular 
disease, and there is no indication in the service medical 
records that at the time of the veteran's discharge that he 
was suffering from any abnormalities related to his heart.  
Nor may acute cardiac arrhythmia or coronary arteriosclerotic 
vascular disease be presumed incurred during active military 
service, as neither chronic disease was manifested to a 
degree of 10 percent disabling within one year after the 
veteran's active military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the record does 
not contain a medical opinion linking the veteran's acute 
cardiac arrhythmia or coronary arteriosclerotic vascular 
disease to his military service.

Rather, the appellant contends that the veteran's service-
connected PTSD caused him to develop heart disease and 
eventually led to the heart attack which led to his death in 
December 2004.  Therefore, the appellant is arguing that the 
veteran's service-connected PTSD was a contributory cause of 
his death.

In support of her contentions, the appellant has submitted a 
medical opinion from R. Wiener, MD who treated the veteran 
for several years for heart disease.  Dr. Wiener noted that 
he was aware that the veteran also suffered from PTSD and 
opined that based on his review of the literature, he 
believes there is an association between PTSD and heart 
disease.

In July 2008, a VHA doctor furnished an opinion addressing 
this case.  In rendering his opinion, the doctor noted that 
there are increasing studies that suggest that acute as well 
as chronic stress contributes to the development of both 
chronic and acute CAD, including its extreme and often fatal 
forms, acute MI, and sudden cardiac death.  The doctor also 
submitted medical articles to support his opinion.  The 
doctor's conclusion was that it was "clear" that it was at 
least as likely as not that the veteran's PTSD played a 
significant role in the development of his cardiovascular 
disease.   The examiner did note that the extent of causality 
might not be predictable since the veteran also had a 
significant host of traditional risk factors associated with 
heart disease.  The doctor further noted that it was at least 
as likely as not that the fatal MI was in part aggravated by 
PTSD.

The Board also notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports the appellant's claim, 
and the claim is granted in full.


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


